MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen removal proceedings.
Respondent’s motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Specifically, the BIA did not abuse its discretion when it denied petitioner’s motion to reopen as untimely. See 8 C.F.R. § 1003.2(c)(2); see also Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (holding that BIA denials of motions to reopen or reconsider are reviewed for abuse of discretion). To the extent petitioner contends that he was denied equal protection of the law, this contention is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002). Further, this issue is irrelevant in the context of a motion to reopen. This petition for review is therefore denied in part.
To the extent that petitioner seeks review of the BIA’s decision not to exercise its discretion to reopen proceedings sua sponte, this court lacks jurisdiction over such claims. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). Accordingly, this petition for review is dismissed in part for lack of jurisdiction.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.